           Case 6:20-cv-01896-YY      Document 38    Filed 08/02/21    Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

LIAM O'NEIL-BARRETT,
                                                                Case No. 6:20-cv-01896-YY
               Plaintiff,
                                                                                     ORDER
      v.

KATE BROWN, et al.,

               Defendants.

YOU, Magistrate Judge.

      The Court GRANTS Plaintiff's Motion to Voluntarily Dismiss this case (ECF No. 37). The

Court FINDS MOOT Defendants' Motion to Dismiss (ECF No. 35).

      IT IS SO ORDERED.

      DATED this 2ndday of August, 2021.


                                          /s/ Youlee Yim You
                                          Youlee Yim You
                                          United States Magistrate Judge



1 - ORDER
